DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/26/2022 was filed after the mailing date of the Non-Final Office Action on 05/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 08/24/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 1, 5, 14, 15, and 20 have been amended.
The amendments of claim 5 have overcome the rejection of claim 5 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claims 1, 5, 14, 15, and 20 have overcome: 
the rejections of claims 1, 5-6, 8-9, 11, 13, and 15-19 under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US 2020/0058885 A1, hereafter Hong), 
the rejections of claims 15-17 and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Thobes et al. (US 2020/0223873 A1, hereafter Thobes), 
the rejections of claims 2-4 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong et al. (US 2020/0058885 A1), 
the rejections of claim 12 under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2020/0058885 A1), 
the rejections of claims 1-8, 10-12, 14, and 20 under 35 U.S.C. 103 as being unpatentable over Thobes et al. (US 2020/0223873 A1), and 
the provisional rejections of claims 1-3, 5-8, 10-11, 14-17, and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of copending Application No. 16/866,785 (reference application, hereafter Application ‘785) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 22 through page 23 of the reply filed 08/24/2022 regarding the rejections of claims 1, 5-6, 8-9, 11, 13, and 15-19 under 35 U.S.C. 102(a)(2) by Hong, the rejections of claims 2-4 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong, and the rejections of claim 12 under 35 U.S.C. 103 over Hong set forth in the Office Action of 05/27/2022 have been considered. 
Those rejections have been withdrawn, rendering this argument moot.
Applicant’s arguments see the last paragraph of page 23 through the third paragraph of page 25 of the reply filed 08/24/2022 regarding the rejections of claims 15-17 and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Thobes and the rejections of claims 1-8, 10-12, 14, and 20 under 35 U.S.C. 103 as being unpatentable over Thobes set forth in the Office Action of 05/27/2022 have been considered. 
Applicant argues that claims 1 and 15 are amended to recite, “wherein, when Y is N and Z1 and X2 are each B, ring B and ring C are not connected to each other by -Si(Ra)2-” such that claims 1-20 are not obvious.
Those rejections have been withdrawn.
As Applicant mentioned, the rejections cited the Compound P232-6 (the 6th compound in [232]) which has -Si(Ra)2- between the rings corresponding to the ring B and ring C of Applicant’s Formula 1; thus, the Compound P232-6 of Thobes does not read on the limitations of the instant claims 1-20.
Applicant’s arguments see the last paragraph of page 25 through the second paragraph of page 30 of the reply filed 08/24/2022 regarding the rejections of claims 1-20 under 35 U.S.C. 103 over Thobes/Karatsu/Kang/Tsai set forth in the Office Action of 05/27/2022 have been considered. 
Applicant argues that Thobes does not disclose, teach, or suggest that R5 can be a C6-C18 aryl group (the first paragraph of page 27 of Applicant’s Remarks). 
Applicant’s argument is not found to be persuasive.
Thobes recites R5 is at each occurrence independently from another selected from the group consisting of: hydrogen, deuterium, …, C6-C18-aryl, which is optionally substituted with one or more C1-C5-alkyl substituents ([025] and [030]-[031]). Thus, Thobes teaches R5 can be a C6-C18 aryl group.
Applicant further argues that Thobes does not disclose, teach, or suggest the amendment of claim 1 and 15 including “wherein the polycyclic compound emits thermally activated delayed fluorescence”. 
Respectfully, the Examiner does not agree.
The claimed feature (emission of thermally activated delayed fluorescence (TADF)) is the inherent property of the prior art compound, the Compound of Thobes as modified by Karatsu, Kang, and Tsai (see the structure in paragraph 118 of the previous Office Action). The TADF property necessarily occurs in the Compound of Thobes as modified by Karatsu, Kang, and Tsai due to the following reasons. 
The instant specification states that the polycyclic compound of an embodiment represented by Formula 1 may be a material configured to emit thermally activated delayed fluorescence ([007], [101]). The instant specification ([010]) states that the organic electroluminescence device comprising the emission layer which includes a polycyclic compound of Formula 1 may emit delayed fluorescence ([008]-[010], [051]). The Compound of Thobes as modified by Karatsu, Kang, and Tsai has identical structure as Applicant’s Formula 1. The Compound of Thobes as modified by Karatsu, Kang, and Tsai has identical structure as Applicant’s specific embodiment Compound 1 ([102]). The Compound of Thobes as modified by Karatsu, Kang, and Tsai has same backbone structure (i.e. B- and N-containing polycyclic core structure) as Applicant’s Compound 6 which was the emission layer dopant of Applicant’s specific example device (Example 1 in Table 2). The Compound of Thobes as modified by Karatsu, Kang, and Tsai necessarily emits TADF due to the similarity of the structure of Applicant’s specific example compounds (Compounds 1 and 6).
Furthermore, if the Compound of Thobes as modified by Karatsu, Kang, and Tsai were not capable of emitting TADF, Applicant’s Compound 1 would fail to emit TADF because the Compound of Thobes as modified by Karatsu, Kang, and Tsai has identical structure as Applicant’s Compound 1.
Additionally, Hatakeyama et al. (US 20190256538 A1, hereafter Hatakeyama) teach Compound (1-3-2) of Hatakeyama has ΔEST of 0.13 eV ([401]). Hatakeyama further teaches that the Compound (1-3-2) is expected to be a TADF material due to the small ΔEST ([402]).

    PNG
    media_image1.png
    398
    692
    media_image1.png
    Greyscale

The Compound of Thobes as modified by Karatsu, Kang, and Tsai has identical core structure as the Compound (1-3-2) of Hatakeyama (see the parts enclosed by dashed circles above). Thus, the two compounds has necessarily similar emission properties due to the substantially similar backbone structure. The Compound of Thobes as modified by Karatsu, Kang, and Tsai and the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai necessarily emit TADF.
For at least this reason, the applicant’s argument is not found to be persuasive.
The rejections of claims 1-20 under 35 U.S.C. 103 over Thobes/Karatsu/Kang/Tsai are maintained. The amendments necessitates new grounds of rejections, making this Office Action final.
Applicant’s arguments see page 30 of the reply filed 08/24/2022 regarding the provisional rejections of claims 1-3, 5-8, 10-11, 14-17, and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of copending Application No. 16/866,785 (hereafter Application ‘785) set forth in the Office Action of 05/27/2022 have been considered. 
Applicant argues that the provisional obviousness-type double patenting rejection of claims 1-9 needs to be withdrawn without requiring a terminal disclaimer. 
Those rejections have been withdrawn.
The rejections cited the Compound 14 (claim 12) which has -Si(Ra)2- between the rings corresponding to the ring B and ring C of Applicant’s Formula 1; thus, the Compound 14 of Application ‘785 does not read on the limitations of the instant claims 1-20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thobes et al. (US 2020/0223873 A1) in view of Karatsu et al. (“Blue electroluminescence of silyl substituted anthracene derivatives”, Org. Electronics 2007, vol. 8, page 357-366, hereafter Karatsu), Kang et al. (“Silane- and triazine-containing hole and exciton blocking material for high-efficiency phosphorescent organic light emitting diodes”, J. Mater. Chem. 2007, vol. 17, page 3714-3719, hereafter Kang), and Tsai et al. (“Highly Efficient Organic Blue Electrophosphorescent Devices Based on 3,6-Bis(triphenylsilyl)carbazole as the Host Material”, Adv. Mater. 2006, vol. 18, page 1216-1220, hereafter Tsai), as evidenced by Hatakeyama et al. (US 2019/0256538 A1, hereafter Hatakeyama).
Regarding claims 1-11, and 13-20, Thobes discloses a blue light emitting polycyclic compound used for an organic electroluminescence device (Formula I in [005]-[041]).

    PNG
    media_image2.png
    325
    506
    media_image2.png
    Greyscale

Wherein X is N or CRX; V is N or CRV; Z is N or CRII; n is 0 or 1; m is 1-n; W can be Si(R3)2 if n=1; R1-R3 can be C6-C60 aryl; RI through RXI can be hydrogen, N(R5)2, Si(R5)3, C1-C40 alkyl which is optionally substituted with one or more substituents R5; C1-C40 alkoxy which is optionally substituted with one or more substituents R5; C2-C40 alkenyl which is optionally substituted with one or more substituents R5; C6-C60 aryl which is optionally substituted with one or more substituents R5; or C3-C57 heteroaryl which is optionally substituted with one or more substituents R5; R5 can be hydrogen or an C6-C18 aryl group; and one or more adjacent substituents of RI-RXI can form a polycyclic aromatic or benzo-fused ring system ([006]-[041]).
Thobes exemplifies the following compounds (the compound in [230], hereafter Compound P230, and the 6th compound in [232]).

    PNG
    media_image3.png
    196
    570
    media_image3.png
    Greyscale


Thobes discloses an organic electroluminescence device comprising a first electrode (anode), a hole transport region (“hole transport layer”), an emission layer (“emitting layer”), an electron transport region (“electron transport layer”), a second electrode (cathode) ([170]).
Thobes exemplifies ITO as the anode material ([176]) and Al as the cathode material ([184]). 
Furthermore, ITO as the anode material and aluminum as the cathode material of an organic electroluminescence device are well known in the art.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Thobes by substituting the anode with ITO and the cathode with Al, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). ITO is one of finite number of exemplified anode materials ([176]), and Al is one of finite number of exemplified cathode materials ([184]). Substitution of the anode material with ITO would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Substitution of the cathode material with Al would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of ITO as the anode materials would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of Al as the cathode materials would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a Modified organic electroluminescence device of Thobes (1) comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, a second electrode (Al).
The emission layer of the Modified organic electroluminescence device of Thobes (1) does not comprise the Compound P230; however, Thobes does teach that the compounds of Thobes are blue light emitting materials ([005]) and used as a light emitting dopant material with a host material to make the emission layer of the organic electroluminescence device of Thobes ([180]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electroluminescence device of Thobes by incorporating Compound P230 of Thobes as the dopant with a host into the emission layer of the devise, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound P230 of Thobes is one of finite number of exemplified compounds of Thobes ([232]). The substitution of the dopant of the emission layer of the device of Thobes would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound P230 as the dopant material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a Modified organic electroluminescence device of Thobes (5) comprising a first electrode (ITO), a hole transport region, an emission layer comprising the Compound P230 of Thobes as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
The Compound P230 of Thobes does not have silyl group; however, Thobes does teach that any of RI through RXI can be Si(R5)3, wherein R5 can be a C6-C18 aryl group ([006]-[041]). Thobes exemplifies phenyl as the C6-C18 aryl group (the 5th and 6th example compounds in [232]).
Karatsu discloses a polycyclic compound comprising a triphenylsilyl group used as the emitting dopant for an organic electroluminescence device (Abstract, compound Ph3 in Scheme 1).
Karatsu teaches that the bulky substituent triphenylsilyl group can control intermolecular stacking by diminishing the electroplax formation, increase fluorescence quantum yield, prevent intermolecular stacking, and improve the device lifetime and color purity (Abstract, page 358, column 1, last paragraph, Conclusions). 
Kang discloses a compound comprising a triphenylsilyl group used for an organic electroluminescence device (Abstract, DTBT in Scheme 1).
Kang teaches the triphenylsilyl group (“the silane moiety”) can provide high thermal and chemical stability (page 3714, column 2, 1st paragraph).
Tsai discloses a compound comprising a triphenylsilyl group used for an organic electroluminescence device (CzSi in Scheme 1, Fig. 4d).
Tsai teaches the triphenylsilyl group provide rigid and sterically bulky geometry such that it provides high thermal stability, high decomposition temperature, and high glass transition temperature (page 1217, column 1, 2nd paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P230 of Thobes by substituting the hydrogen atom at the substitution position corresponding to the RX of Formula I of Thobes with a triphenylsilyl group, as taught by Thobes, Karatsu, Kang, and Tsai.
The motivation of doing so would have been to 1) control intermolecular stacking by diminishing the electroplax formation, increase fluorescence quantum yield, prevent intermolecular stacking, and improve the device lifetime and color purity, based on the teaching of Karatsu, 2) provide high thermal and chemical stability based on the teaching of Kang, and 3) rigid and sterically bulky geometry such that it provides high thermal stability, high decomposition temperature, and high glass transition temperature, based on the teaching of Tsai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and triphenylsilyl are alternative options at any one of RI through RXI of Formula I of Thobes. The substitution of hydrogen at any one of RI through RXI with a triphenylsilyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of substitution positions (i.e. RI through RXI) for a triphenylsilyl substituent group in the Compound P230. The selection of the substitution position corresponding to the RX of Formula I of Thobes would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, the compounds having identical structure as Compound P230 of Thobes with a triphenylsilyl group substituted any one of RI through RXI groups are position isomers. Finally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device. 

    PNG
    media_image4.png
    277
    585
    media_image4.png
    Greyscale

The modification provides the Compound of Thobes as modified by Karatsu, Kang, and Tsai which has identical structure as Applicant’s Formula 1, wherein Y is N; Z1 and Z2 are each B; ring A to ring C are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl); X1 and X2 are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (trimethylphenyl); at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is -Si(Ra)3-; and Ra is a substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl), wherein when Y is N and Z1 and Z2 are each B, ring B and ring C are not connected to each other by -Si(Ra)2-.
The modification also provides an organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai comprising a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai as the dopant with a host, an electron transport region, a second electrode (Al).
Thobes in view of Karatsu, Kang, and Tsai teach the claimed invention above but fail to teach that 1) the Compound of Thobes as modified by Karatsu, Kang, and Tsai emits thermally activated delayed fluorescence (TADF). Thobes fails to teach the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai, wherein 2) the emission layer is configured to emit delayed fluorescence, 3) the emission layer is a delayed fluorescence emission layer, and 4) the emission layer is a thermally activated delayed fluorescence layer configured to emit blue light.
It is reasonable to presume that emitting thermally activated delayed fluorescence is inherent to the Compound of Thobes as modified by Karatsu, Kang, and Tsai.
It is also reasonable to presume that 2) the emission layer being configured to emit delayed fluorescence, 3) the emission layer being a delayed fluorescence emission layer, and 4) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification states that the polycyclic compound of an embodiment represented by Formula 1 may be a material configured to emit thermally activated delayed fluorescence ([007], [101]). The Compound of Thobes as modified by Karatsu, Kang, and Tsai has identical structure as Applicant’s Formula 1 as outlined above, and have identical structure as Applicant’s specific embodiment, Compound 1 ([102]). 
Furthermore, Hatakeyama et al. evidences that Compound (1-3-2) of Hatakeyama has ΔEST of 0.13 eV ([401]). Hatakeyama further evidences that the Compound (1-3-2) is expected to be a thermally activated delayed fluorescence material due to the small ΔEST ([402]).

    PNG
    media_image1.png
    398
    692
    media_image1.png
    Greyscale

The Compound of Thobes as modified by Karatsu, Kang, and Tsai has identical core structure as the Compound (1-3-2) of Hatakeyama (see the parts enclosed by dashed circles above; “Mes” stands for a mesityl group). Thus, the two compounds has necessarily similar emission properties due to the substantially similar molecular backbone structure. 
Additionally, Thobes teaches that the compound of Thobes exhibit emission maxima preferably between 450 nm and 470 nm ([005]), which corresponds to blue light. 
Hatakeyama evidences the organic electroluminescence device comprising the Compound (1-3-2) of Hatakeyama as the emission layer dopant emits light at the maximum emission wavelength of 485 nm ([410]). It is known in the art that the light having the maximum emission wavelength of 485 nm is blue light.
Therefore, the Compound of Thobes as modified by Karatsu, Kang, and Tsai emits thermally activated delayed fluorescence and emits blue light. 
The Compound of Thobes as modified by Karatsu, Kang, and Tsai is the emitting dopant of the emission layer of the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai; thus, the characteristics of the emission light of the device is determined by the characteristics of the emission light of the emitting dopant. 
Thus, the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai, wherein 2) the emission layer being configured to emit delayed fluorescence, 3) the emission layer being a delayed fluorescence emission layer, and 4) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Thobes as modified by Karatsu, Kang, and Tsai and the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai are provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
The Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn; the Compound of Thobes as modified by Karatsu, Kang, and Tsai emits thermally activated delayed fluorescence; and the emission layer emits blue light, meeting all the limitations of claims 1-11, and 13-14.
The Compound of Thobes as modified by Karatsu, Kang, and Tsai reads on all the limitations of claims 15-20.
Regarding claim 12, the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai reads on all the limitation of claim 1 as outlined above. 
The Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn; the Compound of Thobes as modified by Karatsu, Kang, and Tsai emits thermally activated delayed fluorescence; and the emission layer emits blue light.
The Compound of Thobes as modified by Karatsu, Kang, and Tsai does not have a condensed ring represented by Formulas 3-1 through 3-4 of claim 12; however, Thobes does teach the substituents at RI through RXI can be hydrogen, N(R5)2, alkyl, and alkenyl group, wherein R5 can be an aryl, alkyl or alkenyl group, and one or more adjacent substituents of RI-RXI can form a polycyclic aromatic or benzo-fused condensed ring system ([006]-[041]).
Thobes, exemplifies a benzopyrrole condensed ring (see the structures marked by dashed circles in the figure below) at the substitution positions corresponding to the RV-RVI of Formula I of Thobes (Formula VIII in [099]).

    PNG
    media_image5.png
    301
    445
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Thobes as modified by Karatsu, Kang, and Tsai by substituting hydrogen at the substitution positions RV with a diphenylamine group, wherein the hydrogen atom at RVI and the diphenylamine groups at RV form a benzopyrrole condensed ring at RV-RVI positions, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and condensed benzopyrrole ring are alternative exemplified substitutions at RV-RVI position of Formula I of Thobes. The substitution of hydrogen with condensed benzopyrrole ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The condensed benzopyrrole ring is one of exemplified substituents at RV-RVI position. The selection of the condensed benzopyrrole ring structure would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device. 
The modification provides the organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai (2) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai (2) as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn, wherein the Compound of Thobes as modified by Karatsu, Kang, and Tsai (2) is shown below.

    PNG
    media_image6.png
    287
    747
    media_image6.png
    Greyscale

The Modified organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai (2) meets all the limitations of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786